
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 565
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2012
			Mr. West (for
			 himself, Mr. Rooney,
			 Mr. Rivera,
			 Mr. Diaz-Balart,
			 Mr. Hastings of Florida, and
			 Mr. Miller of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commemorating the 100th anniversary of the
		  Palm City Community in Martin County, Florida.
	
	
		Whereas, on April 8, 1912, Charles C. Chillingworth formed
			 the Palm Beach Land Company and acquired over 12,000 acres of land in Martin
			 County, Florida, in what would be known as Palm City Farms, although the exact
			 date is in dispute;
		Whereas the Palm Beach Land Company later divided the
			 property into 10-acre farms selling at $50 per acre;
		Whereas the first store, the first church, the first
			 school, and the first baseball team (the Palm City Swamp Angels) soon followed
			 as men and women from across the United States and Europe discovered Palm City
			 Farms; and
		Whereas the 23,606 residents now living in the greater
			 Palm City area are enjoying life in a vibrant community that offers tremendous
			 opportunities in commerce, leisure, education, and recreation: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 Palm City Community in Martin County, Florida, on the occasion of its 100th
			 anniversary; and
			(2)encourages the
			 entire community to strive to make the next 100 years even greater.
			
